Citation Nr: 0701649	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability and, if so, whether service connection is now 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2003 rating decision issued by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  An unappealed December 1962 rating decision denied the 
claim for service connection for residuals of a sprained 
right ankle on the basis that there was no evidence of any 
residual disability.  

2.  Additional evidence submitted since December 1962 on the 
issue of service connection for a right ankle disability is 
new and material as it includes medical evidence indicating 
that the veteran suffers from rheumatoid arthritis in her 
right ankle.  

3.  The veteran's right ankle disability (rheumatoid 
arthritis) is not related to active military service.  


CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the 
December 1962 rating decision denying service connection for 
residuals of a sprained right ankle is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  

2.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  In addition, the letter adequately 
informed the veteran that she should submit any additional 
evidence that she had in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's duty to assist letter was not provided before 
the adjudication of her claim.  However, after she was 
provided the letter, she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letter.  The Board also notes that the 
RO provided notice with respect to the potential disability 
rating and effective-date elements of the claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board concludes that the appeal may be adjudicated without 
another remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  Her service medical 
records and post service treatment records have been 
obtained.  She has declined a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran seeks to establish service connection for a right 
ankle disability.  The RO has confirmed and continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision issued by the Boston, Massachusetts, RO in 
December 1962 denied the claim for entitlement to service 
connection for residuals of a sprained right ankle on that 
basis that there was no evidence of a residual disability.  
The RO notified the veteran of this decision by letter dated 
January 11, 1963, but she did not file a timely appeal.  See 
38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. § 3.104(c) (1956, 
Supp. 1962) (a decision of an agency of original jurisdiction 
(AOJ) which is not appealed within 1 year from the date of 
notice of the disallowance will be final).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in March 2003, and this 
appeal ensues from the July 2003 rating decision issued by 
the Boston, Massachusetts, RO, which declined to reopen the 
claim and confirmed and continued the previous denial of 
service connection for a right ankle disability.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  If the claimant presents new 
and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in December 1962 included the 
veteran's service medical records.  A Transcript of Medical 
History indicated that the veteran was treated for a sprained 
right ankle on two occasions in 1943 and once in 1944.  The 
evidence before the RO was devoid of reference to any 
residual disability.  

Evidence that is pertinent to the claim that has been added 
to the record since the RO's 1962 decision includes VA 
medical records.  These records were not previously 
considered and are thus considered new.  A May 2003 VA 
compensation and pension (C&P) joints examination report 
indicates that the veteran suffers from severe rheumatoid 
arthritis involving most of her joints, including her ankles.  
This record cures the previous evidentiary defect at the time 
of the RO's 1962 decision as it indicates that the veteran 
currently suffers from a right ankle disorder.  Therefore, it 
is considered material.  Having found that new and material 
evidence has been presented since the last final denial of 
the veteran's claim for service connection for a right ankle 
disability, the claim is reopened for review on the merits.  

The veteran contends that she was given special permission to 
use the elevators while in service after injuring her right 
ankle.  She reports suffering from extreme pain and indicates 
that her ankle will swell to three times its normal size.  
The veteran also indicates that she has difficulty walking 
and uses a cane for support.  She contends that her ankle 
gives out on her occasionally, causing her to lose her 
balance, and reports having fallen three times within the 
past six months.  See June 2006 VA Form 21-4138.  

X-rays of the veteran's right ankle were taken in conjunction 
with the May 2003 C&P joints examination and showed slightly 
more soft tissue swelling over the lateral malleolus; 
degenerative changes in the right ankle joint and 
talonavicular and talocalcaneal joints; a spur at the 
posterior aspect of the calcaneus; and minimal vascular 
calcifications.  Physical examination of the veteran's ankles 
revealed considerable puffiness, some pain on motion, and 
diminished range of motion.  In pertinent part, the veteran 
was diagnosed with complaints referable to both ankles with a 
history of sprains, which were suffered in service in 1943; 
and severe rheumatoid arthritis involving her ankles, with x-
ray evidence of destruction of some of the joints in both 
ankles.  The VA examiner reported that the veteran's history 
suggests that her problems are primarily those of advanced 
rheumatoid arthritis with a nonrelative reference to the 
diagnosis of sprains.  X-rays of the veteran's right ankle 
taken in July 2006 were compared to those taken in May 2003.  
There was minimal joint space narrowing with minimal 
sclerosis of the articulating surfaces of the distal tibia 
and talus; cystic changes within the anterior tibia and the 
talus; little to no hypertrophic spur formation; and some 
soft tissue swelling.  The changes were noted to be 
consistent with rheumatoid arthritis.  

Based on the opinion provided by the VA examiner during the 
May 2003 VA C&P joints examination, the claim for service 
connection for a right ankle disability must be denied.  
Absent any competent medical evidence establishing a link 
between the current rheumatoid arthritis and the in-service 
right ankle sprains, the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  




ORDER

New and material evidence having been presented, the claim 
for service connection for a right ankle disability is 
reopened.

Service connection for a right ankle disability is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


